Dissenting Opinion by
Me. Justice Elkin :
I cannot agree with the conclusion reached in this case, nor with the reasons given for sustaining the judgment entered by the court below. According to my view the legislature acted within the scope of its legitimate powers in passing the Act of June 1,1907, P. L. 381, and if this be true, it is not for the courts to strike it down because they may doubt its wisdom or disagree with the policy of the law thus declared. The Act of 1907 is a legislative declaration that it is against public policy to deny contracting parties in the cases specified the right *31to have controversies arising between them tried in courts of law. The general rule is that whatever tends to injustice or oppression, or that is in restraint of natural or legal right, or that obstructs justice, or that is against good morals, even if made the subject of contract, may be declared void as against public policy: Tarbell v. Rutland R. R. Co., 73 Vt. 347. In the absence of constitutional provision, or of statutory declaration, it is within the province of the courts to say whether contracts of a certain character are void as against public policy. But it should not be forgotten that public policy is but the manifest will of the people, and that the legislature more nearly than any other branch of government gives expression to the public will. When we speak of the public policy of the State, we mean the law of the State, as it is found in the Constitution, statutes, and judicial decisions: People v. Hawkins, 42 L. R. A. 490 (157 N. Y. 1). No one can seriously question the power of the legislature, within proper constitutional limitations, to enact legislation relating to the public policy of the State. When the legislature has so acted it is not within the province of the courts to declare such acts a nullity and of no effect except on constitutional grounds. Of course if such legislation contravenes the Constitution, it must be stricken down no matter for what purpose it was enacted. The burden is upon him who undertakes to have an act of assembly stricken down to point out the constitutional provision with which it is in contravention. In my judgment this burden has not been met in the present case. Certainly there is no express provision of the Constitution denying the right to pass such legislation, nor is such a result made necessary by implication. It is true the bill of rights does declare that all men have the inherent and indefeasible right of acquiring, possessing and protecting property, but this is wide of the mark as applied to the question presented by the case at bar. Men in dealing with each other are bound by the law of the State, and it is not *32the indefeasible right of any man to make a contract in express violation of what the law declares. It is much more to the point to say that the Constitution in express terms provides that: “All courts shall be open, and every man for an injury done him in his lands, goods, person or reputation shall have remedy by due course of law:” Constitution, Art. I, Sec. 11. In the class of cases covered by the Act of 1907 parties are denied the right to have their injuries redressed by due course of law, and this was the evil intended to be remedied by that act. According to my view, this was an evil that should be remedied, and the legislature was the proper body to provide the remedy. It is true our courts have frequently decided that contracts of this character were binding upon the parties but this was before the legislature had declared such contracts to be void as against public policy. If the Act of 1907 is valid, what was decided prior to, that time is without controlling effect now. There are numerous instances in which contracts of the kind in question here have been declared void as against public policy. A promissory note given to a creditor to induce him to withdraw his opposition to a discharge in insolvency was declared void as against the policy of the law: Baker v. Matlack, 1 Ash. 68; Simmons v. West, 2 Miles 96. A contract to pay usurious interest is void for the same reason, and no one has ever doubted the power of the legislature to limit the rate of interest even against the express provisions of a contract. An agreement by a laborer to waive the proviso of a statute exempting wages from attachment was held to be a void contract: Firmstone v. Mack, 49 Pa. 387. There are many other cases of similar import, but I have only indicated a few as an illustration that there is nothing new in this doctrine. I would hold the Act of 1907 to be the valid exercise of legislative power, and for this reason would reverse the judgment in the present case.